Citation Nr: 0125411	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  The propriety of the 10 percent evaluation for a left 
knee disability, for the period prior to May 18, 1998.

2.  The propriety of the 20 percent evaluation for a left 
knee disability, for the period beginning on May 18, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966 and from March 1968 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for a left knee disability, 
among others, and assigned a 10 percent rating thereto, 
effective October 9, 1996.  The veteran subsequently 
perfected an appeal of that decision objecting to the 
assigned rating.  In an October 2000 decision, the RO awarded 
the veteran an increase in the evaluation of his left knee 
disability to 20 percent disabling, effective May 18, 1998.


REMAND

While the claim was pending, 38 U.S.C.A. § 5100 et seq. was 
amended, effective for all pending claims, to eliminate the 
requirement that the claimant submit a well-grounded claim in 
order to trigger VA's duty to assist, and to establish 
certain duties of notification and assistance.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), to be codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
Id.

After the appellant's appeal was certified to the Board for 
review, documentation was received from the appellant 
appointing the Georgia Department of Veterans Services as his 
accredited representative.  Given that the claim was already 
at the Board, the Georgia Department of Veterans Services has 
not had the opportunity to review the evidence and render a 
written statement on the appellant's behalf.  Accordingly, to 
proceed with a determination of this claim on appeal would be 
in violation of the appellant's due process rights.  See 
generally 38 C.F.R. § 20.602 (2001).

Further, the Board notes that in the June 1997 decision at 
issue, the RO denied the veteran's claim for a compensable 
rating for his right eye disability.  In an April 1998 
statement, the veteran indicated his disagreement with the 
June 1997 decision on this issue.  In a January 1999 
decision, the RO awarded the veteran a 10 percent evaluation 
for his right eye disability, and stated that this was full 
satisfaction of the veteran's appeal and consequently did not 
issue a Statement of the Case on this claim.  

However, the Board notes that although the veteran was 
awarded an increase in the evaluation of his service-
connected disability, the claim is still pending.  Because 
the veteran has not received the maximum benefit allowed by 
law on his claim for an increased rating, his appeal has not 
been satisfied.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a 
remand is in order so that a Statement of the Case addressing 
the veteran's claim of entitlement to an increased rating for 
his right eye disability can be issued.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward the claims file 
to the Georgia Department of Veterans 
Services and have them prepare a written 
statement on behalf of the appellant.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 and 
the newly promulgated regulations is 
completed.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), to be codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001); 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  


3.  The RO should furnish the appellant 
and his representative a Statement of the 
Case addressing the veteran's claim of 
entitlement to an increased rating for a 
right eye disability.  It should include a 
complete description of his rights and 
responsibilities in perfecting an appeal 
of the denial of this claim.

4.  If the benefit sought on appeal 
remains denied, appellant and his 
representative, if any, should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



